                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 LORI ANN SMITH, et al,

         Plaintiffs,                                Case No. 19-10604
                                                    Honorable Laurie J. Michelson
 v.

 WALTER BERNARD, et al,

         Defendants.


                                 ORDER DISMISSING CASE


       Lori Ann Smith, along with seven other individuals, brought this lawsuit pro se contesting

the disbursement of proceeds from the sale of property in an estate. (See ECF No. 1.) Smith was

designated as the Plaintiffs’ “representative.” (Id. at PageID.1.) Because it appeared that Smith’s

lawsuit is not one that a federal (as opposed to a state) court can decide, the Court entered an order

for Smith to show cause why the case should not be dismissed for lack of subject-matter

jurisdiction. (ECF No. 4.) Smith had until April 8, 2019 to respond. She has not done so.

Accordingly, the Court will DISMISS Plaintiffs’ complaint.

       IT IS SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE



Date: April 15, 2019
                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 15, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                    2
